Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 3 lines 10-11, claim 4 line 3, claim 5 line 3 and claim 6 line 8 recited the limitations “the first region” and “the second region) is unclear as which first region and second region applicant refers.  Are those the first region and the second region of the first oxide or the first region and the second region of the second oxide? For examination purposes, the examiner has interpreted this limitation to mean that at least part of the first region and the second region of the second oxide. Clarification is requested.
Claim 3 line 11 recited the limitation “the third region” is unclear as which third region applicant refers.  Is it the third region of the first oxide or the third region of the second oxide? For examination purposes, the examiner has interpreted this limitation to mean that the third region of the second oxide. Clarification is requested.
Claim 3 line 15 recited the limitation “the third region” is unclear as which third region applicant refers.  Is it the third region of the first oxide or the third region of the second oxide? For examination purposes, the examiner has interpreted this limitation to mean that the third region of the first oxide. Clarification is requested.


Claim Rejections - 35 USC § 103
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyairi (US 2015/0255490) in view of Yamazaki et al. (US 2016/0284858).
As for claims 1-2, Miyairi teaches in Figs. 1A-1B and the related text a semiconductor device comprising: a first conductor and a second conductor 112b; a first insulator to a third insulator; and a first oxide to a third oxide, 
wherein the first conductor (lower portion of 165) is disposed to be exposed from a top surface of the first insulator 126, 
wherein the first oxide 101a is disposed over the first insulator 126 and the first conductor (lower portion of 165) (fig. 35B), 
wherein a first opening (opening where upper portion of 165 is formed in) reaching the first conductor  (lower portion of 165) is provided in the first oxide 101a, wherein the second oxide 101b is disposed over the first oxide 101a, wherein the second oxide 101b comprises a first (left) region, a second (right) region, and a third (middle) region positioned between the first region and the second region, 

wherein the third oxide 101c is disposed over the second oxide 101b such that at least part of the second oxide overlaps with the third region, 
wherein the second insulator 108 is disposed over the third oxide 101c, 
wherein the second conductor 167 is disposed over the second insulator 108, and 
wherein the third insulator 107 is disposed to cover the first region and the second region and to be in contact with the top surface of the first insulator 126. 
Miyairi does not disclose the resistance of the first region and the second region is lower than the resistance of the third region. 
Tsubuku et al. do not disclose the resistance of the first region and the second region is lower than the resistance of the third region, wherein the first region and the second region comprise one of phosphorus and boron, and wherein the first region and the second region comprise a larger amount of oxygen vacancies than the third region. 
Yamazaki et al. teach in Figs. 1a-1c and the related text a resistance of the first region 132 and the second region 133 is lower than resistance of the third region 131, wherein the first region 132 and the second region 133 comprise one of phosphorus and boron, and wherein the first region 132 and the second region 133 comprise a larger amount of oxygen vacancies than the third region 131 (¶0106-0110).
Tsubuku et al. and Yamazaki et al. are analogous art because they both are directed display device and one of ordinary skill in the art would have had a reasonable 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tsubuku to include the resistance of the first region and the second region is lower than the resistance of the third region as taught by Yamazaki et al., in order to reduce leakage. 
 
As for claim 3-5, Miyairi teaches in Figs. 1A-1B and the related text a semiconductor device comprising: a first conductor and a second conductor; a first insulator to a third insulator; and a first oxide to a third oxide, 
wherein the first conductor (lower portion of 165) is disposed to be exposed from a top surface of the first insulator 126, 
wherein the first oxide 101a is disposed over the first insulator 126 and the first conductor (lower portion of 165), 
wherein the second oxide 101b is disposed over the first oxide 101a, 
wherein each of the first oxide 101a and the second oxide 101b comprises a first region (left 101a/101b), a second region 108d (right 101a/101b), and a third region (middle 101a/101b) positioned between the first region and the second region, 
wherein the second region (middle 101a) of the first oxide 101a is in (electrically/thermally) contact with a top surface of the first conductor (lower portion of 165), 
wherein the third oxide 101c is disposed over the second oxide 101b such that at least part of the second oxide 101b overlaps with the third region (middle 101a), 

wherein the second conductor 167 is disposed over the second insulator 107, and - 5 -Attorney Docket No. 0756-12043 
wherein the third insulator 108 is disposed to cover the first region and the second region 108d and to be in (electrically/thermally) contact with the top surface of the first insulator 126 (fig. 1B).  
Miyairi does not disclose the resistance of the first region and the second region is lower than the resistance of the third region, wherein the first region and the second region comprise one of phosphorus and boron, and wherein the first region and the second region comprise a larger amount of oxygen vacancies than the third region. 
Yamazaki et al. teach in Figs. 1a-1c and the related text a resistance of the first region 132 and the second region 133 is lower than resistance of the third region 131, wherein the first region 132 and the second region 133 comprise one of phosphorus and boron, and wherein the first region 132 and the second region 133 comprise a larger amount of oxygen vacancies than the third region 131 (¶0106-0110).
Miyairi and Yamazaki et al. are analogous art because they both are directed display device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Miyairi because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miyairi to include the resistance of the first region and the second region is lower than the resistance of the third region, wherein the first region and the second region comprise one of phosphorus and boron, and wherein the first 

As for claim 6, Miyairi et al. in view of Yamazaki et al. teach the semiconductor device according to claim 3, Miyairi further teaches a fourth insulator (upper 127) disposed over the third insulator 108; and a fifth insulator 128 disposed in (electrically/thermally) contact with a top surface of the fourth insulator 128, a top surface of the third oxide 101c, a top surface of the second insulator 107, and a top surface of the second conductor 167, wherein the third oxide 101c, the second insulator 107, and the second conductor 167 are disposed between the first region (left region of 101b) and the second region (right region of 101b, fig. 1B).

As for claim 7, Miyairi in view of Yamazaki et al. teach the semiconductor device according to claim 3, Miyairi further teaches a (portion of) third conductor 164 disposed under the first insulator 126 such that at least part of the third conductor 164 overlaps with the second conductor 167.  

As for claim 8, Miyairi et al. in view of Yamazaki et al. teach the semiconductor device according to claim 6, Miyairi et al. further teaches a sixth insulator (lower 127) disposed between the third insulator 108 and the fourth insulator (upper 127).  

As for claim 9, Miyairi et al. in view of Yamazaki et al. teach the semiconductor device according to claim 3, Miyairi et al. further teaches wherein the first oxide 101a 

As for claim 10, Miyairi in view of Yamazaki et al. teach the semiconductor device according to claim 3, Miyairi further teaches a capacitor 130 is provided under the first conductor (fig. 1B), and wherein one electrode 136 of the capacitor is electrically connected to the first conductor (fig. 1B).  

As for claim 11, Miyairi in view of Yamazaki et al. teach the semiconductor device according to claim 10, Miyairi further teaches a transistor 110 formed over a silicon substrate 111 (¶0213) is provided under the capacitor 130 (fig. 1B).

As for claim 12, Miyairi in view of Yamazaki et al. teach the semiconductor device according to claim 3, Miyairi further teaches a first opening (opening where upper portion 165 is formed in) reaching the first conductor (lower portion of 165) is provided in the first oxide 101a, and wherein the second region (right region 101b) of the second oxide is in (electrically/thermally) contact with a top surface of the first conductor via the first opening (fig. 1B).

As for claim 13, Miyairi et al. in view of Yamazaki et al. teach the semiconductor device according to claim 3, Miyairi et al. further teaches wherein the (portion of) first conductor 165 is embedded in the first insulator 126.


Claims 2-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubuku et al. (US 2017/0170326) in view of Yamazaki et al.
As for claim 2, Tsubuku et al. teach in Figs. 17A, 17B, 35A-36B and the related text a semiconductor device comprising: a first conductor 126/513 and a second conductor 514; a first insulator to a third insulator 585/408/591; and a first oxide to a third oxide 108-1/108-2/108-3, 
wherein the first oxide 108-1 is disposed over the first insulator 585, 
wherein the first conductor 126/513 is disposed to be exposed from a top surface of the first insulator 585, 
wherein the second oxide108-2 is disposed over the first oxide 108-1,- 4 -Attorney Docket No. 0756-12043 
wherein the second oxide 108-2 comprises a first region 108s, a second region 108d, and a third region 108i positioned between the first region and the second region (fig. 17A), 
wherein the resistance of the first region and the second region is lower than the resistance of the third region, 
wherein the second region 108d of the second oxide 108-2 is in (thermally/electrically) contact with a top surface of the first conductor 126/513, 
wherein the third oxide 108-3 is disposed over the second oxide 108-2 such that at least part of the second oxide overlaps with the third region, 
wherein the second insulator 408 is disposed over the third oxide 108-3, 
wherein the second conductor 514 is disposed over the second insulator 408, and 

Tsubuku et al. do not disclose the resistance of the first region and the second region is lower than the resistance of the third region. 
Tsubuku et al. do not disclose the resistance of the first region and the second region is lower than the resistance of the third region. 
Yamazaki et al. teach in Figs. 1a-1c and the related text a resistance of the first region 132 and the second region 133 is lower than resistance of the third region 131 (¶0106-0110).
Tsubuku et al. and Yamazaki et al. are analogous art because they both are directed display device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tsubuku because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tsubuku to include the resistance of the first region and the second region is lower than the resistance of the third region as taught by Yamazaki et al., in order to reduce leakage. 

As for claim 3-5, Tsubuku et al. teach in Figs. 17A, 17B, 35A-36B and the related text a semiconductor device comprising: a first conductor and a second conductor; a first insulator to a third insulator; and a first oxide to a third oxide, 

wherein the first oxide 108-1 is disposed over the first insulator 585 and the first conductor 126/513, 
wherein the second oxide 108-2 is disposed over the first oxide 108-1, 
wherein each of the first oxide 108-1 and the second oxide 108-2 comprises a first region 108s, a second region 108d, and a third region 108i positioned between the first region and the second region (fig. 17A), 
wherein the second region 108d of the first oxide 108-1 is in (electrically/thermally) contact with a top surface of the first conductor 126/513, 
wherein the third oxide 108-3 is disposed over the second oxide 108-2 such that at least part of the second oxide 108-2 overlaps with the third region 108i (of 108-1), 
wherein the second insulator (lower 591 as layer 122 in Fig. 17B) is disposed over the third oxide 108-3, 
wherein the second conductor 514/544/112a/112b is disposed over the second insulator 408, and - 5 -Attorney Docket No. 0756-12043 
wherein the third insulator (upper 591) is disposed to cover the first region 108s and the second region 108d and to be in (electrically/thermally) contact with the top surface of the first insulator 585 (fig. 35B).  
Tsubuku et al. do not disclose the resistance of the first region and the second region is lower than the resistance of the third region, wherein the first region and the second region comprise one of phosphorus and boron, and wherein the first region and the second region comprise a larger amount of oxygen vacancies than the third region. 

Tsubuku et al. and Yamazaki et al. are analogous art because they both are directed display device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tsubuku because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tsubuku to include the resistance of the first region and the second region is lower than the resistance of the third region, wherein the first region and the second region comprise one of phosphorus and boron, and wherein the first region and the second region comprise a larger amount of oxygen vacancies than the third region as taught by Yamazaki et al., in order to reduce leakage. 

As for claim 6, Tsubuku et al. in view of Yamazaki et al. teach the semiconductor device according to claim 3, Tsubuku et al. further teach a fourth insulator 592 disposed over the third insulator (upper 591); and a fifth insulator 572 disposed in (electrically/thermally) contact with a top surface of the fourth insulator 592, a top surface of the third oxide 108-3, a top surface of the second insulator (lower 591), and a top surface of the second conductor 514/112a/112b, wherein the third oxide 108-3, the 

As for claim 7, Tsubuku et al. in view of Yamazaki et al. teach the semiconductor device according to claim 3, Tsubuku et al. further teach a third conductor 511 disposed under the first insulator 585 such that at least part of the third conductor 511 overlaps with the second conductor 514/544.  

As for claim 8, Tsubuku et al. in view of Yamazaki et al. teach the semiconductor device according to claim 6, Tsubuku et al. further teach a sixth insulator 408 disposed between the third insulator (upper 591) and the fourth insulator 592.  

As for claim 9, Tsubuku et al. in view of Yamazaki et al. teach the semiconductor device according to claim 3, Tsubuku et al. further teach wherein the first oxide 108-1 and the second oxide 108-2 comprise In, an element M (M is Al, Ga, Y, or Sn), and Zn (¶0186-0187,0207-0209).  

As for claim 13, Tsubuku et al. in view of Yamazaki et al. teach the semiconductor device according to claim 3, Tsubuku et al. further teach wherein the first conductor 126/513 is embedded in the first insulator 585.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRANG Q TRAN/           Primary Examiner, Art Unit 2811